United States Court of Appeals
                                                                          Fifth Circuit
                  IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                          FOR THE FIFTH CIRCUIT                      April 27, 2005
                          _____________________
                               No. 04-50781                    Charles R. Fulbruge III
                          _____________________                        Clerk

UNITED STATES OF AMERICA
                   Plaintiff - Appellee
                    v.
JOSE MORALES-MACIAS
                   Defendant - Appellant

                          ---------------------
          Appeal from the United States District Court for the
                   Western District of Texas, Del Rio
                             2:04-CR-89-1-AML
                          ---------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that Appellee’s unopposed motion to vacate

sentence is GRANTED.

      IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand to district court for resentencing is GRANTED.

      IT IS FURTHER ORDERED that Appellee’s alternative request

for an extension of time to file the Appellee’s brief 14 days

from the denial of Appellee’s motion to vacate and remand

is DISMISSED as unnecessary.




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.